 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10         IRA RAY DEAN HARTFORD IV,
                                                               CASE NO. 3:19-cv-05757 RBL-JRC
11                               Plaintiff,
                                                               ORDER DIRECTING PLAINTIFF
12                v.                                           TO CORRECT DEFICIENCIES IN
                                                               IN FORMA PAUPERIS
13         GRAYS HARBOR COUNTY                                 APPLICATION
           OFFICIALS, et al.,
14
                                 Defendants.
15

16             This matter is before the Court on plaintiff’s motion to proceed in forma pauperis (“IFP”)

17   and proposed complaint. See Dkt. 6. Because plaintiff does not clearly specify whether he seeks

18   relief through a habeas petition or a § 1983 action, the undersigned orders plaintiff to amend his

19   IFP application by filing either a completed § 1983 form or a completed § 2241 form in this

20   matter.

21   ///

22   ///

23   ///

24
     ORDER DIRECTING PLAINTIFF TO CORRECT
     DEFICIENCIES IN IN FORMA PAUPERIS
     APPLICATION - 1
 1                                             DISCUSSION

 2          Plaintiff states that defendants jailed him for 121 days without “his right to appear before

 3   a judge” as a pretrial detainee, which he alleges was a violation of due process. See Dkt. 1-1, at

 4   1. It is unclear what court appearance plaintiff claims he did not receive.

 5          It is also unclear from plaintiff’s proposed complaint whether plaintiff seeks to proceed

 6   with this matter as a civil action for relief from unlawful conditions of confinement under 42

 7   U.S.C. § 1983 or whether plaintiff seeks to challenge the validity of his confinement through a

 8   habeas petition. Although some of plaintiff’s IFP application is on the § 1983 form (see Dkt. 1,

 9   at 1–3), a portion of the application appears to be on a form for filing a habeas petition. See Dkt.

10   1-1, at 3. And although plaintiff seeks damages—a form of relief in a § 1983 action—he also

11   appears to be challenging whether his continued incarceration is valid—a form of relief usually

12   associated with a habeas petition—by claiming that he is being held in violation of due process

13   and requesting that this Court assume jurisdiction over his criminal proceedings. See Dkt. 1-1, at

14   2–3.

15          A pretrial detainee may bring an action under § 1983 for “constitutional questions

16   regarding the . . . circumstances of [his] confinement[.]” See Trueblood v. Wash. State Dep’t of

17   Soc. & Health Servs., 822 F.3d 1037, 1043 (9th Cir. 2016) (quoting Or. Advocacy Ctr. v. Mink,

18   322 F.3d 1101, 1120 (9th Cir. 2003)). A prisoner who seeks monetary damages because of an

19   alleged violation of constitutional rights must file a civil rights action pursuant to § 1983. See

20   Heck v. Humphrey, 512 U.S. 477, 482–83 (1994); see also Preiser v. Rodriguez, 411 U.S. 475,

21   494 (1973) (“If a state prisoner is seeking damages, he is attacking something other than the fact

22   or length of his confinement, and he is seeking something other than immediate or more speedy

23   release—the traditional purpose of habeas corpus.”). Importantly, however, “when a state

24
     ORDER DIRECTING PLAINTIFF TO CORRECT
     DEFICIENCIES IN IN FORMA PAUPERIS
     APPLICATION - 2
 1   prisoner is challenging the very fact or duration of [the prisoner’s] physical imprisonment, and

 2   the relief [the prisoner] seeks is a determination that [the prisoner] is entitled to immediate

 3   release or a speedier release from that imprisonment, [the prisoner’s] sole remedy is a writ of

 4   habeas corpus.” Preiser, 411 U.S. at 500.

 5          If plaintiff is challenging the validity of his continued pretrial detention, then the

 6   appropriate course of action is for him to file a habeas petition under 28 U.S.C. § 2241. See

 7   McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th Cir. 2003) (“[B]ecause Petitioner is a pretrial

 8   detainee, he is not being held ‘pursuant to the judgment of a State court.’ 28 U.S.C. § 2254.

 9   Therefore, his claims falls under 28 U.S.C. § 2241.”). An “action lying at the core of habeas

10   corpus is one that goes directly to the constitutionality of the prisoner’s physical confinement

11   itself[.]” Preiser, 411 U.S. at 503.

12          Thus, if plaintiff wishes to proceed on claims to challenge the fact or duration of his

13   custody under § 2241, he must file a § 2241 petition on the form provided by the Court. If

14   plaintiff is seeking to challenge something other than the fact or duration of his confinement—

15   for instance, if he is seeking damages for conditions of confinement in violation of the U.S.

16   Constitution—then he should file a § 1983 complaint on the form provided by the Court.

17

18                          CONCLUSION AND DIRECTIONS TO CLERK

19          Because the filing fees for § 2241 and § 1983 actions are different, the Court declines to

20   rule on plaintiff’s IFP application until plaintiff has clarified the nature of his suit. The Court

21   directs the Clerk’s Office to re-note plaintiff’s IFP application for November 18, 2019 and to

22   send plaintiff a copy of this Order, the forms for filing a § 1983 and a § 2241, and the Court’s

23   prisoner litigation guide.

24
     ORDER DIRECTING PLAINTIFF TO CORRECT
     DEFICIENCIES IN IN FORMA PAUPERIS
     APPLICATION - 3
 1          Plaintiff shall file either a completed § 1983 complaint or a § 2241 petition on or before

 2   November 18, 2019. Failure to do so or to otherwise show cause shall be treated as a failure to

 3   prosecute this matter and may result in dismissal of this case.

 4          Dated this 21st day of October, 2019.

 5                                                         A
                                                           J. Richard Creatura
 6                                                         United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER DIRECTING PLAINTIFF TO CORRECT
     DEFICIENCIES IN IN FORMA PAUPERIS
     APPLICATION - 4
